Case 3:18-cv-01587-JD Document 104-13 Filed 06/27/19 Page 1 of 12




                    Exhibit 12
Case 3:18-cv-01587-JD Document 104-13 Filed 06/27/19 Page 2 of 12




                                               2019.03.25 MA v. State (Proc. Waivers)_Production 003
Case 3:18-cv-01587-JD Document 104-13 Filed 06/27/19 Page 3 of 12




                                               2019.03.25 MA v. State (Proc. Waivers)_Production 004
Case 3:18-cv-01587-JD Document 104-13 Filed 06/27/19 Page 4 of 12




                                               2019.03.25 MA v. State (Proc. Waivers)_Production 005
Case 3:18-cv-01587-JD Document 104-13 Filed 06/27/19 Page 5 of 12




                                               2019.03.25 MA v. State (Proc. Waivers)_Production 006
Case 3:18-cv-01587-JD Document 104-13 Filed 06/27/19 Page 6 of 12




                                               2019.03.25 MA v. State (Proc. Waivers)_Production 007
Case 3:18-cv-01587-JD Document 104-13 Filed 06/27/19 Page 7 of 12




                                               2019.03.25 MA v. State (Proc. Waivers)_Production 008
Case 3:18-cv-01587-JD Document 104-13 Filed 06/27/19 Page 8 of 12




                                               2019.03.25 MA v. State (Proc. Waivers)_Production 009
Case 3:18-cv-01587-JD Document 104-13 Filed 06/27/19 Page 9 of 12




                                               2019.03.25 MA v. State (Proc. Waivers)_Production 010
Case 3:18-cv-01587-JD Document 104-13 Filed 06/27/19 Page 10 of 12




                                                2019.03.25 MA v. State (Proc. Waivers)_Production 011
Case 3:18-cv-01587-JD Document 104-13 Filed 06/27/19 Page 11 of 12




                                                2019.03.25 MA v. State (Proc. Waivers)_Production 012
Case 3:18-cv-01587-JD Document 104-13 Filed 06/27/19 Page 12 of 12




                                                2019.03.25 MA v. State (Proc. Waivers)_Production 013
